per curiam:
Nos corresponde resolver si las disposiciones de la Ley para la Prevención e Intervención con la Violen-cia Doméstica(1) (en adelante Ley Núm. 54) aplican a los actos de agresión que se susciten dentro de una relación de pareja de un mismo sexo.
Por no encontrar en el historial legislativo del referido estatuto fundamento alguno que apunte a que así sea, y en atención al principio de legalidad que nos exige interpretar restrictivamente los estatutos penales, resolvemos en contrario.
I — J
Por hechos ocurridos en la noche de 15 de abril de 2001, se presentó contra el Sr. Leandro Ruiz Martínez (en ade-lante peticionario o Sr. Ruiz Martínez) una denuncia por infracción al Art. 3.2 de la Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 632), que tipifica el delito de maltrato agravado (delito grave), el cual dispone lo siguiente:
El referido acusado Leandro Ruiz Martnez [sic], en o allá para el 15 de abril de 2001 y en Yauco, Puerto Rico, que forma parte de la jurisdicción del Tribunal de Primera Instancia de Puerto Rico, Sala Superior de Ponce, legal, voluntaria, mali-ciosa y criminalmente, empleó violencia física contra Juan del *199Valle Rodríguez, con quien sostiene una relación homosexual, consistente en que le dio con los puños en los brazos y le mor-dió un seno, sintiendo ést[e] temor por su seguridad. Todo ello en violación a una orden de protección vigente, expedida por la Honorable Juez María Soledad Gil Delgado, del 11 de abril de 2001 al 11 de octubre de 2001.(2)
Luego de su arresto, el peticionario prestó la fianza impuesta. Celebrada la vista preliminar, se le determinó causa probable para acusar por el delito imputado. De este modo, la acusación se presentó bajo el palio de la citada Ley Núm. 54 toda vez que, mediante directriz de 5 de abril de 2001, la Secretaria de Justicia, Hon. Anabelle Rodrí-guez, impartió instrucciones a los fiscales para que a partir de dicha orden, presentaran cargos contra parejas del mismo sexo por delitos tipificados bajo la referida ley.(3)
Tras varios incidentes procesales, el 31 de mayo de 2001, el peticionario presentó una moción de desestima-ción al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Dicha moción se fundamentó en que la acusación fue contraria a derecho, ya que la Ley Núm. 54, supra, no le aplica a relaciones homosexuales.(4) El Mi-nisterio Público se opuso, sostuvo que la referida ley cobija a todo tipo de relación consensual, independientemente del nexo conyugal y del género de las partes involucradas.
Así las cosas, el 22 de junio de 2001, el Tribunal de Primera Instancia (en adelante TPI) desestimó la acusa-ción, al concluir que la Ley Núm. 54, supra, no aplica a la situación de autos. En consecuencia, intimó a que se diri-giese el proceso por la vía penal ordinaria.
*200De este dictamen, el Procurador General apeló al Tribunal de Circuito de Apelaciones (en adelante TCA), el cual revocó la decisión del TPI.(5) Dicho foro fundamentó su sen-tencia en que, a la luz del espíritu de la ley, el término “relación consensual” presente en el Art. 1.3 de la Ley Núm. 54 (8 L.P.R.A. see. 602) no excluye las relaciones de parejas de un mismo sexo. Además, expresó que a pesar de que el Código Penal tipifica como delito esta clase de rela-ción, ello no es óbice para que la Ley Núm. 54, supra, se extienda a dichas parejas.
Inconforme, el peticionario acudió ante este Foro, y se-ñaló que:
Erró el Tribunal de Circuito de Apelaciones al revocar la decisión del Tribunal de Primera Instancia]f\ el cuál resolvió que la actuación imputada estaba tipificada en el delito de agresión[,] según estatuido en el Código Penall] y no en el Artículo 3.2 de la Ley 54 para la Prevención e Intervención contra la Violencia Doméstica, siendo del mismo sexo las dos personas envueltas en los hechos. (Enfasis suplido.) Petición de certiorari, pág. 4.
Expedimos el auto de certiorari mediante Resolución de 22 de febrero de 2002. Al haber comparecido las partes, resolvemos.
hH HH
El Art. 3.1 de la Ley Núm. 54, supra, tipifica el delito de maltrato de la manera siguiente:
Toda persona que empleare fuerza física o violencia psicoló-gica, intimidación o persecución en la persona de su cónyuge, ex cónyuge, o la persona con quien cohabita o haya cohabitado, o la persona con quien sostuviere o haya sostenido una rela-ción consensual, o la persona con quien haya procreado un hijo o hija, para causarle daño físico a su persona, a los bienes apreciados por ésta, excepto aquellos que pertenecen privati-*201vamente al ofensor, o a la persona de otro o para causarle grave daño emocional ....(6)
Al aprobar la referida ley, y por ende el citado artículo, nuestra Asamblea Legislativa tuvo como norte el reconocer la violencia doméstica como un elemento dañino a nuestra sociedad, en especial a la institución de la familia. De la Exposición de Motivos de dicha ley surge diáfanamente el espíritu que permeó su aprobación:
La violencia doméstica es un comportamiento antisocial que constituye un serio problema para la familia puertorriqueña .... A pesar de que tanto los hombres como las mujeres pueden ser víctimas de maltrato conyugal, los estudios demuestran que las mujeres son usualmente las víctimas de la conducta agresiva y violenta que denominamos maltrato conyugal .... Tolerar la violencia doméstica hoy contribuye a la desintegra-ción de la familia, a fomentar la criminalidad y al debilita-miento de los valores de la convivencia humana. ... (Enfasis suplido.) 1989 Leyes de Puerto Rico 222.
Conforme a estos motivos, el Art. 1.2 enuncia a grandes rasgos la política pública que propone establecer y adelan-tar dicha ley:
El Gobierno de Puerto Rico reconoce que la violencia domés-tica es uno de los problemas más graves y complejos que con-fronta nuestra sociedad. En el desarrollo de la política sobre este asunto, debemos dar énfasis a atender las dificultades que las situaciones de violencia doméstica presentan, particu-larmente a mujeres y menores, para preservar su integridad física y emocional, procurar su seguridad y salvar sus vidas.
La violencia doméstica es una de las manifestaciones más críticas de los efectos de la inequidad en las relaciones entre hombres y mujeres. Las ideas, actitudes y conductas discrimi-natorias también permean las instituciones llamadas a resolver y a prevenir el problema de la violencia doméstica y sus consecuencias. Los esfuerzos de estas instituciones hacia la identificación, comprensión y atención del mismo han sido li-mitados y en ocasiones inadecuados.
*202El Gobierno de Puerto Rico se reafirma en su compromiso constitucional de proteger la vida, la seguridad y la dignidad de hombres y mujeres. Además, reconoce que la violencia do-méstica atenta contra la integridad misma de la familia y de sus miembros y constituye una seria amenaza a la estabilidad y a la preservación de la convivencia civilizada de nuestro pueblo.
Como política pública, el Gobierno de Puerto Rico repudia enérgicamente la violencia doméstica por ser contraria a los valores de paz, dignidad y respeto que este pueblo quiere man-tener para los individuos, las familias y la comunidad en general. A través de esta política pública se propicia el desa-rrollo, establecimiento y fortalecimiento de remedios eficaces para ofrecer protección y ayuda a víctimas, alternativas para la rehabilitación de los ofensores y estrategias para la preven-ción de la violencia doméstica. (Énfasis suplido.) 8 L.P.R.A. see. 601
De estas líneas se puede colegir que el propósito cardinal de la política pública enunciada es fortalecer la insti-tución de la familia, que se visualiza como una política que surge y se ampara en la unión sentimental y legal entre un hombre y una mujer. (7)
No obstante, el TCA sostuvo que dentro de las relaciones objeto de protección bajo la Ley Núm. 54, supra, se encuentra aquella relación sentimental constituida por dos —o más— personas del mismo sexo. Para sostener dicha interpretación, se amparó en la definición de relación de pareja que provee la Ley Núm. 54, supra, específicamente el concepto relación consensual íntima. A estos efectos, el *203Art. 1.3(i) de la Ley Núm. 54 (8 L.P.R.A. sec. 601(i)) define relación de pareja como:
(i) Relación de pareja— Significa la relación entre cónyuges, ex cónyuges, las personas que cohabitan o han cohabitado, las que sostienen o han sostenido una relación consensual íntima y los que han procreado entre sí un hijo o una hija. (Enfasis suplido.)
Ante la controversia en cuanto al verdadero significado del concepto relación consensual íntima, nos vemos preci-sados a indagar sobre la intención legislativa con respecto al alcance a dársele a esta definición. Para ello, es menes-ter referirnos al historial legislativo de la Ley Núm. 54, supra.(8)
A. Intención legislativa de la Ley Núm. 54
La Ley Núm. 54 se aprobó luego de un complejo trámite legislativo,(9) y tras un intenso cabildeo de varias *204agrupaciones en pro de los derechos de la mujer y de dere-chos humanos. El historial legislativo de la Ley Núm. 54, supra, destaca que el interés del Estado en dicha legisla-ción respondía a la realidad de que las leyes penales tradi-cionales no proveían un remedio adecuado para atender las características particulares del maltrato conyugal. Véase el Informe Conjunto de las Comisiones de lo Jurí-dico, de Desarrollo Cultural y de Asuntos de la Mujer, Dia-rio de Sesiones, Asamblea Legislativa (Senado) de 26 de junio de 1989, pág. 2290. Véase, además, Ponencia de la Directora Ejecutiva de la Comisión de Asuntos de la Mujer ante las Comisiones de lo Jurídico Penal, Jurídico Civil y Comisión Especial de la Mujer de la Cámara de Represen-tante, P. de la C. 615, pág. 20.
Un análisis exhaustivo de las ponencias ante las comi-siones legislativas disponibles en expediente, demuestra claramente que el enfoque primordial de esta legislación es la protección de la mujer maltratada en una relación de pareja. De hecho, esta conclusión está sustentada por la doctrina. A esos efectos, véase E. Vicente, Beyond Law Reform: The Puerto Rican Experience in the Construction and Implementation of the Domestic Violence Act, 68 Rev. Jur. U.P.R. 553, 578 (1999), quien sostiene: “[a]ct 54 is primarily intended for providing protection to women survivors of domestic abuse. It establishes, as does the Statement of Purposes of the Act, that women are the principal victims in incidents of domestic abuse.” Este ejercicio legislativo enfocado en la mujer es consustancial con el propósito de liberar a ésta de las desventajas que supone su rol tradi-cional en el sistema social del patriarcado,(10) el cual la *205relega a un rol secundario y pasivo dentro de la relación de pareja. La profesora Vicente, supra, pág. 578, añade: “it is recognized that intimate violence is based on women’s subordinated status, in the unequal power relations between men and women and is the result of discriminatory gender based ideas, practices and conduct.” (Énfasis suplido.(11)
No obstante lo anteriormente reseñado, y a pesar de ser el maltrato contra la mujer casada el problema que dominó el proceso legislativo de la Ley Núm. 54, supra, el proyecto terminó aprobándose con un lenguaje neutral entre el hombre y la mujer, y protegiendo una serie de relaciones que trascienden el vínculo conyugal. Ahora bien, el hecho de que se trascendiera la relación conyugal no significa que se trascendiera la relación afectiva hombremujer. (12)
El Art. 1.3(k) de la Ley Núm. 54 define “violencia doméstica” como:
... [U]n patrón de conducta constante de empleo de fuerza física o violencia psicológica, intimidación o persecución contra una persona por parte de su cónyuge, ex cónyuge, una persona con quien cohabita o haya cohabitado, con quien sostiene o haya sostenido una relación consensual o una persona con quien se haya procreado una hija o un hijo, para causarle daño físico a su persona, sus bienes o a la persona de otro o para causarle grave daño emocional. 8 L.P.R.A. sec. 602(k).
*206De las disposiciones del citado artículo se desprende que las relaciones afectivas incluidas se circunscriben a aque-llas entre personas del sexo opuesto.
Primeramente, en cuanto a los cónyuges, se trata de la figura del matrimonio, relación que define el Art. 68 del Código Civil, 31 L.P.R.A. see. 221, como “una institución civil que procede de un contrato civil en virtud del cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone”. (Enfasis suplido.) En cuanto a ex cónyuges, se trata obviamente de personas que estuvieron casadas en algún momento, por lo que tuvieron que cumplir con el requisito de sexos opuestos. Por lo tanto, en nuestro ordenamiento no cabe hablar de cónyuges o ex cónyuges del mismo sexo.
De otra parte, el término “personas que cohabiten o haya cohabitado” se refiere también a parejas de sexo opuesto. La misma Ley Núm. 54, supra, define “cohabitar” como “sostener una relación consensual similar a la de los cónyuges”. (Énfasis suplido.) 8 L.P.R.A. sec. 602(b). En consecuencia, si se trata de una relación similar a la de los cónyuges, debe cumplir con el requisito de relación hombre-mujer. De hecho, las instancias en que este Tribunal ha reconocido derechos a este tipo de relación, conocida también como concubinato, se ha tratado de casos entre parejas heterosexuales. Véanse, e.g.: Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995); Caraballo Ramírez v. Acosta, 104 D.P.R. 474 (1975).
En cuanto a “personas con quien se haya procreado una hija o un hijo”, la conclusión no puede ser más obvia. Es un concepto científico elemental el hecho que se necesitan sexos opuestos para la procreación.
Pese a lo anterior, el TCA se adhiere a la expresión “re-lación consensual” para encontrar en el espíritu de la ley una supuesta intención legislativa de enmarcar bajo el pa-lio de la citada Ley Núm. 54 los actos de violencia que se *207susciten dentro de una relación homosexual. Es decir, para el tribunal recurrido “relación consensual” significa una re-lación sentimental mutua y voluntaria, aún más allá del matrimonio, el concubinato o la relación íntima entre un hombre y una mujer.
Consideramos que dicha interpretación no encuentra sustento en el historial legislativo del estatuto en cuestión. La expresión “relación consensual” estuvo ausente en el Proyecto de Administración presentado en ambos cuerpos legislativos el 28 de abril de 1989.(13) Dicha expresión fue incorporada en los proyectos de ley que finalmente fueron aprobados, entiéndase el Sustitutivo al P. del S. 90 y el Sustitutivo al P. del S. 470, luego de que se atendieran las recomendaciones ofrecidas en las vistas públicas celebra-das para los proyectos de ley originales. A pesar que de la exposición de motivos, los informes de la Comisión y los debates del hemiciclo no surge una explicación expresa del porqué de la inclusión de dicho lenguaje, se podría explicar la inserción de éste de una manera más fiel a la intención legislativa que la interpretación ofrecida por el TCA.
A esos efectos, y a fines ilustrativos, en la Ponencia del Departamento de Justicia en torno al P. del S. 470, de 30 de mayo de 1989, Ira Sesión Ordinaria, lima Asamblea Legislativa, pág. 9, el entonces Secretario de Justicia, Hon. Héctor Rivera Cruz, al referirse al alcance de la legislación propuesta, trae ante la consideración de la Legislatura el caso People v. Gutierrez, 217 Cal. Rptr. 616 (1985).(14) Este caso, que interpretó una disposición del Código Penal de *208California similar al artículo que enumera las relaciones protegidas en nuestra Ley Núm. 54, supra, estableció que:
The fact the Legislature made these constitutionally valid classifications does not elevate any particular aspect of either category, such as cohabitation, into a necessary element of the offense in all cases. Cohabitation defines one of the protected classes, that is, unmarried cohabitors; it is not a constituent part of the prohibited activity. People v. Gutierrez, supra, pág. 620.
A tenor con dicha ponencia, resultaría lógico concluir que se añadió al proyecto sustitutivo la expresión “relación consensual íntima” para incluir a aquellas parejas que aunque llevan una relación afectiva-consensual, no necesariamente cohabitan, en el sentido de vivir bajo el mismo techo. Este sería el caso de novios y prometidos que llevan una relación amorosa íntima, pero que no conviven. Así pues, el término “relación consensual íntima” se deriva y modifica a “cohabitar”.
Esta interpretación es consecuente con la política pú-blica a favor de la familia, ya que en estas relaciones mu-chas veces se tienen hijos en común, además de que en algunas ocasiones suponen un eventual matrimonio. Igual-mente, es compatible con la política principal de proteger y adelantar la posición de la mujer dentro las relaciones sen-timentales dominantes en nuestra sociedad patriarcal, que suponen para ésta, injustamente, una posición de sumisión ante el hombre. Asimismo, refleja la política que ha predo-minado en este tipo de legislación en la mayoría de los estados, donde las leyes contra la violencia doméstica se han extendido a parejas que sostienen relaciones consen-súales (dating relationships).(15)
*209La doctrina también se ha expresado de forma tal que hace de esta interpretación una sumamente plausible. Se-gún un importante artículo sobre el tema, entre los objeti-vos de los propulsores de la Ley Núm. 54, supra, se identi-ficó la relación entre parejas comprometidas pero no casadas como potenciales acreedores de la protección de la referida ley. A esos efectos, la profesora Vicente, supra, pág. 558, expresa:
As a result of these activities, the following areas related to the justice system and legal measures were identified to be in need of reform: ... 2) the extension of protection from the law to survivors of violence involved in a diversity of intimate relationships, including married couples■, cohabitants, separated or divorced couples and fiancées .... (Enfasis suplido.)(16)
Por lo tanto, del historial legislativo y de la doctrina citada surge con meridiana claridad que la protección a parejas de un mismo sexo no figuró en la lista de relaciones que el legislador pretendió proteger con la aprobación de la Ley Núm. 54, supra. Ello no fue objeto de *210estudio, examen, análisis estadístico ni mención de clase alguna. Esto se acentúa por el hecho de que en relaciones entre personas de un mismo sexo no cabe hablar de dispa-ridad entre los sexos. En todo caso, con la expresión “rela-ción consensual íntima”, el legislador quiso distinguir las relaciones consensúales entre hombre y mujer en las que se convive, de aquellas en las que no se vive bajo el mismo techo, para incluir estas últimas también dentro de dicho concepto. (17)
B. Principio de legalidad
Es un principio elemental de hermenéutica que a toda ley se le dará la interpretación que mejor responda a los propósitos que persigue. Los tribunales deben interpretar la ley como un ente armónico, dándole sentido lógico a sus diferentes disposiciones y supliendo las posibles deficiencias cuando sea necesario. Véase Sucn. Álvarez v. Secretario de Justicia, supra, pág. 8. Sin embargo, el suplir posibles deficiencias legislativas mediante una interpretación que respete la intención última del legislador, es muy distinto a sustituir la intención legislativa por la del juzgador. Estas expresiones adquieren mayor relevancia cuando se trata, como en el caso de autos, de darle significado a una disposición de carácter penal.
En materia de derecho penal, el principio de legalidad exige que los estatutos penales se interpreten restrictivamente:
No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido como delito, ni se *211impondrán penas o medidas de seguridad que la ley no hu-biere previamente establecido.
No se podrán crear por analogía delitos, penas, ni medidas de seguridad. Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 3031.(18)
El razonamiento que subyace este principio es el evitar que el juez supla la voluntad del legislador, cuando ella está ausente, para tipificar una conducta como delictiva, “toda vez que si hubiese existido intención de parte del le-gislador, éste la hubiera expresado claramente en la ley”. (Énfasis suplido.) D. Nevares-Muñiz, Código Penal de Puerto Rico, revisado y comentado, 7ma ed. rev., San Juan, Ed. Instituto para el Desarrollo del Derecho, 2001, pág. 19.
A esos efectos, el citado precepto
... impone la responsabilidad al juzgador, antes de imponer una pena, de examinar minuciosamente la ley que la provee, para asegurarse que ésta aplica indudablemente a la conducta imputada ... [ya que] no se satisface el fundamental principio de legalidad, si para conocer lo que está vedado es necesario un esfuerzo hermenéutico propio de juristas. (Énfasis suplido.) Pueblo v. Martínez Yanzanis, 142 D.P.R. 871, 877 (1997).
No obstante, esto no significa que las leyes penales estén exentas de interpretación. Por el contrario, todas las leyes, incluso las más claras, requieren de algún grado de interpretación.(19) Pueblo v. Ríos Dávila, supra; Pueblo *212v. Sierra Rodríguez, 137 D.P.R. 903 (1995). Sin embargo, el principio de legalidad limita el ámbito de este ejercicio, permitiendo una interpretación restrictiva en cuanto el es-tatuto penal desfavorezca al acusado, y una liberal en lo que le favorezca. Pueblo v. Ríos Dávila, 143 D.P.R. 687, 697 (1997); Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991).
Ahora bien, en cualquier caso, es fundamental recordar que al lenguaje de una ley debe dársele la interpretación que valide el propósito del legislador, conscientes siempre de sus consecuencias. Pueblo v. Ríos Dávila, supra. Por lo tanto, es indiscutible que la hermenéutica penal no favorece interpretaciones que hagan “caso omiso a la evidente intención del legislador”. íd. Como expresáramos en una ocasión anterior:
En materia de hermenéutica legal sólo hay una regla que es “absolutamente invariable”, y ésta es la de que debe descri-birse y hacerse cumplir la verdadera intención y deseo del poder legislativo. En otras palabras, la regla de oro en materia de interpretación de leyes es que el objeto principal de todas las reglas de hermenéutica no es conseguir un objetivo arbi-trario preconcebido, sino dar efecto al propósito del legislador. Pueblo v. Zayas Rodríguez, 147 D.P.R. 530, 549 (1999).
De acuerdo con estos pronunciamientos, debemos en primer lugar atender la letra de la Ley Núm. 54, supra, para ver si allí existe una disposición que provea clara-mente para el caso de marras. No estando la relación de parejas del mismo sexo entre aquellas que la referida ley expresamente dispone para su aplicación, y habiendo con-cluido en la sección anterior que no fue la intención del *213legislador incluirlas, el principio de legalidad nos impide que procesemos al acusado bajo su palio.
H — I H-1
En suma, del historial legislativo de la citada Ley Núm. 54 surge claramente que la conducta que el Art. 3.2 de dicha ley, supra, tipifica como “maltrato agravado” en rela-ciones de pareja, se limita a relaciones entre hombre y mu-jer; al emplear el término “relación consensual íntima”, el legislador quiso proteger a aquellas parejas que, aunque sostienen una relación afectiva, no “cohabitan”, en el sen-tido de convivir bajo el mismo techo. Finalmente, el pretender procesar criminalmente la conducta del peticionario bajo una elucidación intrépida e infundada de un estatuto penal es claramente violatorio del principio de legalidad, que establece que las leyes penales se interpretarán res-trictivamente, limitándose el juzgador a encontrar la in-tención del legislador al aprobar la ley bajo análisis.
En vista de lo anterior, resolvemos que la conducta pu-nible que se le imputa al peticionario, Sr. Leandro Ruiz Martínez, no puede encausarse mediante las disposiciones de la Ley Núm. 54, supra,(20) ya que éstas aplican única-mente a aquellos actos de violencia doméstica en la relación entre hombre y mujer. Se revoca la sentencia del TCA y se devuelve el caso al tribunal de instancia para que continúe los procedimientos en conformidad con lo aquí dispuesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton disintió me-diante una opinión escrita, a la cual se unió la Juez Aso-*214ciada Señora Naveira de Rodón. El Juez Asociado Señor Fuster Berlingeri disintió mediante una opinión escrita.
— O —

 Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. sec. 601 et seq.).


 Véase el Apéndice IV, pág. 76.


 La directriz emitida por la Secretaria de Justicia expresó además que tam-poco será impedimento para llevar un caso por violación a dicha ley el hecho que el ofensor o la víctima esté casado con una tercera persona. Véase Berio y Alvarado, Noticias Jurídicas, Boletín Núm. 9, Julio 2001, Aplicación de la Ley de Violencia Doméstica a parejas del mismo sexo, en http://noticias.juridicas.com/areas— virtual/Revistasl99-Puerto20Ricolprico9.html (Visitada el 17 de marzo de 2003).


 Para sostener esta alegación, el peticionario invocó lo resuelto por el Tribunal de Circuito de Apelaciones en el caso Pueblo v. Valentín Capó, Núm. KLCE99-01307, resolución de 30 de abril de 1999, 99 J.T.A. 1287.


 El juez Brau Ramírez emitió la opinión del panel, a la que se unió el juez Ortiz Carrión. La juez Pabón Chameco emitió una fundamentada opinión disidente.


 El Art. 3.2 de la Ley Núm. 54 (8 L.P.R.A. see. 632), bajo el cual se acusa al aquí peticionario, expone los agravantes a la conducta tipificada en la disposición citada, configurando, pues, el “maltrato agravado”.


 Nuestra jurisprudencia es consecuente al interpretar el Derecho de modo que se adelante esta política pública. Recientemente resolvimos el caso Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201, 210—211 (1999), en el cual sostuvimos que en aras de “promover la conservación de la unidad familiar y de prevenir la desintegra-ción de la familia ... el Estado mantuvo la certeza del vínculo matrimonial, como requisito de carácter jurisdiccional para la adopción conjunta”. De hecho, en dicha decisión, al interpretar que la Ley de Adopción de 1995 no permite la adopción por parejas que sostienen una “relación consensual”, la conceptualizamos como una re-lación afectiva-cohabitativa-no matrimonial entre un hombre y una mujer. Es decir, en dicha ocasión una mayoría de este Tribunal equiparó la “relación consensual” con la figura del concubinato, y no con una relación de pareja entre personas del mismo sexo.


 Véanse: Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); Caballero v. Sistemas de Retiro, 129 D.P.R. 146 (1991).


 El 2 de febrero de 1989, la senadora Velda González de Modesti presentó el P. del S. 90, el cual proponía añadir el Art. 122-A al Código Penal de Puerto Rico, con el fin de tipificar como delito el maltrato conyugal, y establecer las penalidades correspondientes. Luego de celebrarse vistas públicas sobre ese proyecto de ley, el 28 de abril de 1989 el entonces gobernador Rafael Hernández Colón envió a la Legisla-tura el Proyecto de Administración F121, el cual al ser recibido por Cámara y Senado se convirtió en el P. de la C. 615 y P. del S. 470, respectivamente. Dicho Proyecto de Administración perseguía establecer un mecanismo legal amplio y comprensivo para lidiar de manera integrada con el mal de la violencia doméstica. Ante esta situación, la Senadora González de Modesti mostró interés en incorporar las propuestas del P. del S. 90 en el Proyecto de Administración.
Dada la confusión que creó la existencia simultánea de todas estas iniciativas legislativas, se acordó celebrar una vista legislativa especial, a modo de Mesa Redonda. Dicha vista fue copresidida por la senadora González de Modesti y por el senador Marco A. Rigau. El 25 de jimio de 1989, y luego de varias vistas públicas, se presentaron en el Senado el Sustitutivo de P. del S. 90 y el Sustitutivo de P. del S. 470, que incorporaron los hallazgos resultantes de las vistas públicas e integraron las propuestas de las diversas iniciativas legislativas que hasta ese momento esta-ban pendientes ante la Asamblea Legislativa. Estas piezas legislativas fueron apro-badas el 26 de junio de 1989 en la Cámara de Representantes, y en la madrugada del 27 de junio de 1989 en el Senado. Para una discusión detallada sobre el proceso de formulación, aprobación e implementación de la Ley Núm. 54, supra, véase E. Vicente, Beyond Law Reform: The Puerto Rican Experience in the Construction and Implementation of the Domestic Violence Act, 68 Rev. Jur. U.P.R. 553 (1999).


 La visión arcaica de las relaciones de pareja llegó a considerar a la mujer como propiedad de su marido. De hecho, por siglos a los hombres se les permitió castigar a sus esposas impunemente. Se consideraba el empleo de fuerza moderada por parte del hombre como un mecanismo socialmente aceptado para ejercer su rol de jefe de familia. En Inglaterra estuvo vigente la regla conocida como Rule of Thumb, que luego se incorporó en algunas jurisdicciones estatales de Estados Uni-dos, que propugnaba que “the husband has the right to inflict moderate personal chastisement on his wife, provided he use a stick no larger than his thumb”. (Citas *205omitidas.) W. Prosser, Handbook on the Law of Torts, 4ta ed., St. Paul, Ed. West, 1971, pág. 136.


 A igual resultado llegamos si nos referimos a los debates en el hemiciclo al aprobarse la susodicha legislación. A esos efectos, nos parecen sumamente ilustrati-vas las palabras de la entonces senadora, Hon. Victoria Muñoz Mendoza, quien ex-presó en ese momento:
“Sra. Muñoz Mendoza: El valor inestimable de este proyecto es que va a decir a esa tradición y a eso que se llama la costumbre, basta ya! a la práctica bochornosa de humillar y maltratar [a] otro ser humano que es igual que tú, simplemente por que tiene un sexo diferente al tuyo ... y ese mensaje es radical, es innovador y es valiente. Diario de Sesiones, Senado, 26 de junio de 1989 — Núm. 66, pág. 2345.” (Énfasis suplido.)


 La ley se ha aplicado a favor de hombres maltratados, pero dentro de rela-ciones heterosexuales. Véase Pueblo v. Figueroa Santana, 154 D.P.R. 717 (2001).


 P. de la C. 615 y P. del S. 470. Véase escolio 9.


 Expresa el entonces Secretario de Justicia en su Informe, pág. 9, que “se ha reconocido además que, independientemente de que las parejas estén casadas o no, están en riesgo de sufrir violencia doméstica. People v. Gutierrez, 217 Cal.Rptr. 616 (1985)”. Mediante nota al calce, inmediatamente al finalizar esta expresión, indica el referido Secretario que “[e]ste caso ... al penalizar a toda persona que intencional-mente le cause daño corporal a su esposa o a cualquier persona del sexo opuesto con la cual cohabite, no viola la Decimocuarta Enmienda de la Constitución de los Esta-dos Unidos”. (Énfasis suplido.)


 Más de la mitad de los estados de la Unión han incluido expresamente los “dating relationships” dentro de las categorías protegidas por sus leyes contra la violencia doméstica. Estos son: Alaska, AK Stat. Sec. 18.66.990; California, Cal. Fam. Code Sec. 6211(c); Colorado, C.R.S.A. See. 18-6-800.3(2); Connecticut, Ct. St. Sec. 46b-38A; Distrito de Columbia, DC St. Sec. 16-1001(5); Hawaii, H.R.S. Sec. 586-1(2); Idaho, I.C. Sec. 39-6303(1); Illinois, 725 ILCS 5/112A-3 (3); Massachusetts, M.G.L.A. 209A Sec. 1(e); Michigan, M.C.L.A. 400.1501(e)(iii); Minnesota, *209M.S.A. Sec. 518B.01(a)(7); Mississippi, Miss. Code Ann. Sec. 93-21-3(a); Montana, Mont. Code Ann. Sec. 45-5-206(2)(b); Nevada, N.R.S. Sec. 33.018; New Hampshire, N.H. Rev. Stat. Sec. 173-B:1 (XV); New Jersey, N.J.S.A. 2C:25-19; North Carolina, N.C. Gen. Stat. Sec. 50B-l(b)(6); North Dakota, N.D. Stat. Sec. 14-07.1-01(4); Oklahoma, 22 Okl. St. Ann. Sec. 60.1; Oregon, O.R.S. Sec. 135.230(4)(e); Pennsylvania, 23 Pa.C.S.A. Sec. 6102; Rhode Island, R.I. Stat. Sec. 8-8.1-1; Tennessee, Tenn. Stat. Sec. 36-3-601; Vermont, 15 Vt.Stat. Sec. 1101(l)(c)(2); Washington, Wash. Stat. Sec. 10.99.020; West Virginia, W.V. Stat. Sec. 48-27-204(4); Wyoming, Wy. Stat. Sec. 35-21-102(H).
Esto es significativo, ya que la legislación que sirvió de modelo a la citada Ley Núm. 54 fixe la de los estados de Illinois, Oregon, Ohio, California, Nueva Jersey, Connecticut, Massachussets, Minnesota y Wisconsin. Véase Vicente, supra, págs. 558-559. De éstos, solamente Ohio no dispone para los “dating relationships”. Por tanto, al usar como guía estas leyes, nuestro legislador muy bien pudo traducir “dating relationship” como “relación consensual íntima”.


 Igualmente, la violencia en relaciones de noviazgo también ha recibido aten-ción en los últimos días de parte de las autoridades estatales. Por ejemplo, el 25 de noviembre de 2002, la Comisión de Asuntos de la Mujer del Senado auspició el foro “La Violencia contra la Mujer en las Relaciones de Noviazgo”. En dicho foro, la Dra. Rebecca Ward, directora del Centro de Ayuda a Víctimas de Violencia (CAW), ex-presó que “se estima que una de cada tres estudiantes de escuela superior han sos-tenido al menos una relación de noviazgo matizada por violencia sexual, física o verbal”. M. Parés Arroyo, Noviazgos que no son color de rosa, San Juan, El Nuevo Día, 26 de noviembre de 2002, pág. 26.


 En armonía con la política pública enunciada en la legislación, el subcapí-tulo IV de la citada Ley Núm. 54 provee una serie de medidas dirigidas a prevenir la violencia doméstica. Para instrumentarlas, le asigna una serie de funciones a la Comisión de Asuntos de la Mujer. 8 L.P.R.A. sees. 651-653. Esto refuerza la conclu-sión de que la intención legislativa fue proteger a la mujer dentro del seno del hogar, adelantando por consiguiente la política pública a favor de la institución de la familia.


 De este mandato se derivan distintos corolarios: (1) prohibición de aplica-ción retroactiva de la ley penal contra el imputado; (2) prohibición de vaguedad en la definición de los delitos y las penas; (3) prohibición de la analogía en la definición de los delitos y penas, y (4) “interpretación restrictiva de la ley penal en cuanto a la definición de delitos y penas”. (Enfasis suplido.) E.L. Chiesa, Derecho Penal, 71 Rev. Jur. U.P.R. 495, 499 (2002).


 El Art. 6 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3021, señala que ‘das palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente”. Según la doctrina, esta disposición contiene dos crite-rios interpretativos: la interpretación gramatical y la interpretación teleológica. La gramatical se refiere a que el juez habrá de examinar el significado gramatical de las palabras y la sintaxis de las oraciones en la ley. Si de este análisis surge una inter-pretación clara y aceptable, ahí debe concluir. Por su parte, la interpretación teleo-lógica se realiza en términos del resultado. “Esta consiste en descubrir la verdadera *212voluntad de la ley considerando no sólo las palabras, sino también los elementos que contribuyen a formar la intención legislativa. Como parte de este tipo de interpreta-ción, el juzgador utiliza diferentes tipos de consideraciones. Entre ellas, descubrir la función por la cual fue creada la ley (ratio legis), el elemento sistemático, el elemento histórico (e.g. informes de comisión, exposición de motivos y trabajos preparatorios), elemento comparativo extranjero (particularmente si la ley se deriva de otra jurisdic-ción) y elemento extrajurídico.” (Enfasis suplido.) D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, 7ma ed. rev., San Juan, Ed. Instituto para el Desa-rrollo del Derecho, 2001, págs. 115-116.


 La persona agredida no queda desprovista de protección aunque no aplique la Ley Núm. 54, supra, no solamente por que la conducta imputada puede constituir un delito bajo el Código Penal, sino porque también podrían aplicar los Arts. 4 y 5 de la Ley Núm. 284 de 21 de agosto de 1999 (33 L.P.R.A. sees. 4014 y 4015), que esta-blecen un mecanismo de órdenes protectoras contra toda persona que intencional-mente manifieste un patrón de conducta persistente de acecho dirigido a intimidar a otra persona.